Citation Nr: 0628232	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  94-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to December 
1945.  He died in June 1993, and the appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the cause of the veteran's death.  The Board remanded the 
claim for additional development in July 1996 and October 
1998.

In August 2006, the Board granted the appellant's motion to 
advance her case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for anxiety reaction with depressive features, 
rated 50 percent disabling.

2.  The evidence is at least evenly balanced as to whether 
the veteran's service-connected anxiety reaction with 
depressive features contributed to his death from respiratory 
distress due to bronchiectasis.


CONCLUSION OF LAW

With reasonable doubt resolved in the appellant's favor, the 
veteran's service-connected anxiety disorder was a 
contributory cause of his death.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations apply to claims, such as the appellant's July 
1993 claim here, that were filed prior to its effective date 
but were finally decided thereafter. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, as the Board will grant service 
connection for the cause of the veteran's death in this case, 
further discussion of the VCAA is unnecessary.  Further 
discussion concerning effective dates should be conducted in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Under 38 
U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran dies 
after December 31, 1956, from a service- connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children...." To establish service connection for the 
cause of a veteran's death, the evidence must show that a 
disability that either was incurred in or aggravated by 
service was either a principal or contributory cause of 
death. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2005).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2005).

At the time of his death, the veteran was service-connected 
for anxiety reaction with depressive features, rated 50 
percent disabling.  He had been service-connected for this 
disability from September 1972, and had subsequently 
developed multiple respiratory and cardiovascular 
disabilities, for which he was not service-connected.  The 
death certificate indicates the cause of death as respiratory 
arrest due to or as a consequence of bronchiectasis.  The 
June 1993 private final hospital discharge summary lists 
multiple disorders including bronchiectasis with end stage 
pulmonary disease with chronic obstructive pulmonary disease, 
end stage congestive heart failure, arteriosclerotic 
cardiovascular disease, and depression and anxiety.  Although 
the veteran had multiple episodes of bronchitis in service, 
it is not argued, and the evidence does not show, that the 
respiratory disorder that was the principal cause of death 
was itself related to service.  Rather, the appellant argues 
that the veteran's service-connected anxiety reaction with 
depressive features contributed to his death from a 
respiratory disorder.  For the following reasons, the Board 
finds that there is evidence of record both for and against 
the existence of such a relationship and that this evidence 
is approximately evenly balanced.

Although there is a March 1998 VA opinion that the veteran's 
psychiatric disorder was an integral part of his medical 
history but not a causative factor in producing respiratory 
failure, the Board remanded the claim in October 1998 because 
this opinion did not address all of the issues associated 
with a claim for service connection for the cause of death 
and the physician did not identify his area of expertise.  
Thus, this opinion was an insufficient basis on which to 
decide the claim, especially in light of the opinions in 
support of the claim provided by the veteran's private family 
physician, Dr. "J.S."  In September 1991 and May 1993 
letters Dr. "J.S." stated that the veteran's depression and 
anxiety exacerbated his heart and lung conditions 
considerably and significantly, noting that an anxiety 
reaction makes it difficult to breathe.  

The subsequently obtained VA opinions, from November and 
December 2005 also came to different conclusions.  The 
November 2005 VA physician began by pointing out that he was 
a cardiologist rather than a pulmonologist or psychologist.  
After reviewing the information in the claims folder, he 
concluded that it was as likely as not that the veteran's 
anxiety and depression was related to his November 1989 
myocardial infarction, but that he could not find any 
relationship between the anxiety and depression and the 
veteran's other disorders.  The December 2005 VA physician, 
after reviewing the information in the claims file, stated 
that it was well-established that anxiety exacerbates many 
physical conditions and noted that it was difficult to state 
with medical certainty the exact relationship between the 
veteran's death and his anxiety disorder with depressive 
features.  In addressing all of the questions posed in the 
Board's remand, the physician discussed several possible 
etiologies of the veteran's death, and summarized that "it 
is likely that the anxiety disorder with depressive features, 
and particularly the panic attacks during the last months of 
his life, aggravated his physical condition, but there is no 
clear evidence that his severe medical condition would not 
have resulted in death if the anxiety condition were not 
present."

Even if the evidence showed that the veteran would have died 
regardless of whether he had an anxiety disorder, this would 
not be dispositive of the claim for service connection for 
the cause of his death.  The statute and regulation require 
only that it be shown that there was a causal connection 
between the anxiety disorder and death rather than a casual 
connection.  The above evidence is at least evenly balanced 
on this issue.  The private physician, although he did not 
indicate that he had reviewed the claims folder, did explain 
the basis for his conclusion, i.e., that the difficulty in 
breathing from the anxiety disorder contributed to the 
respiratory problems that caused the veteran's death, and 
this was supported by the analysis of the December 2005 VA 
physician, who did review the claims folder and accurately 
described the evidence on which she based her conclusion that 
the veteran's anxiety disorder aggravated his physical 
disorders including those that caused his death.  On the 
other side, the March 1998 VA physician's opinion finding no 
causative relationship has already been deemed by the Board 
an insufficient basis for a decision of the claim, and the 
November 2005 physician, while finding a relationship between 
the anxiety disorder and a 1989 myocardial infarction, was 
careful to note that he was a cardiologist rather than a 
pulmonologist or a psychiatrist, thus implying that the value 
of his conclusions regarding the relationship between the 
psychiatric and pulmonary disabilities was reduced.

In these circumstances, the weight of the opinions of the 
December 2005 VA physician and the veteran's private 
physician that the veteran's anxiety disorder was a 
contributory cause of his death was at least as much as the 
weight of the opinions of the March 1998 VA examiner and the 
November 2005 VA physician that it was not.  The evidence is 
thus at least evenly balanced as to whether a service-
connected disorder was a contributory cause of the veteran's 
death, and the benefit-of-the doubt doctrine requires that 
the reasonable doubt created by this approximate balance of 
positive and negative evidence be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  The appellant's claim for service connection 
for the cause of the veteran's death is therefore granted.


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


